

116 HR 7362 IH: Winning the International Race for Economic Leadership and Expanding Service to Support Leadership Act
U.S. House of Representatives
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7362IN THE HOUSE OF REPRESENTATIVESJune 25, 2020Mr. Latta introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to streamline siting processes for personal wireless service facilities, including small personal wireless service facilities, and for other purposes.1.Short titleThis Act may be cited as the Winning the International Race for Economic Leadership and Expanding Service to Support Leadership Act or the WIRELESS Leadership Act. 2.Preservation of local zoning authoritySection 332(c) of the Communications Act of 1934 (47 U.S.C. 332(c)) is amended by striking paragraph (7) and inserting the following:(7)Preservation of local zoning authority(A)General authorityExcept as provided in this paragraph, nothing in this Act shall limit or affect the authority of a State or local government or instrumentality thereof over decisions regarding the placement, construction, and modification of personal wireless service facilities.(B)Limitations(i)In generalThe regulation of the placement, construction, or modification of a personal wireless service facility by any State or local government or instrumentality thereof—(I)shall not unreasonably discriminate among providers of the same service using comparable equipment, including by providing exclusive or preferential use of facilities to a particular provider or class of providers of personal wireless service; and(II)shall not prohibit or have the effect of prohibiting the provision of personal wireless service, including by materially limiting or inhibiting the ability of any provider or potential provider of such service to compete in a fair and balanced legal and regulatory environment, including by limiting the ability of any such provider or potential provider to—(aa)fill gaps in coverage of personal wireless service;(bb)densify a personal wireless service network; (cc)introduce new personal wireless service; or(dd)otherwise improve personal wireless service capabilities.(ii)Engineering standards; aesthetic requirementsIt is not a violation of clause (i) for a State or local government or instrumentality thereof to establish for small personal wireless service facilities objective, reasonable, and nondiscriminatory—(I)structural engineering standards based on generally applicable codes;(II)safety requirements; or(III)aesthetic or concealment requirements.(iii)Timeframes(I)In generalA State or local government or instrumentality thereof shall grant or deny a complete request for authorization to place, construct, or modify a personal wireless service facility not later than—(aa)in the case of a personal wireless service facility that is not a small personal wireless service facility—(AA)if the request is for authorization to place, construct, or modify such facility on an eligible support structure, including in an area that has not previously been zoned for personal wireless service facilities (other than small personal wireless service facilities), 90 days after the date on which the complete request is received by the government or instrumentality; or(BB)if the request is for any other action relating to such facility, 150 days after the date on which the complete request is received by the government or instrumentality; and(bb)in the case of a small personal wireless service facility—(AA)if the request is for authorization to place, construct, or modify such facility on an eligible support structure, including in an area that has not previously been zoned for personal wireless service facilities, 60 days after the date on which the complete request is received by the government or instrumentality; or(BB)if the request is for any other action relating to such facility, 90 days after the date on which the complete request is received by the government or instrumentality.(II)Treatment of batched requestsIn the case of complete requests described in subclause (I) that are submitted as part of a single batch and received by the government or instrumentality on the same day, the applicable timeframe under such subclause for each request in the batch shall be the longest timeframe under such subclause that would be applicable to any request in the batch if such requests were submitted separately.(III)ApplicabilityThe applicable timeframe under subclause (I) shall apply collectively to all proceedings required by a State or local government or instrumentality thereof for the approval of the request.(IV)No tollingA timeframe under subclause (I) may not be tolled by any moratorium, whether express or de facto, imposed by a State or local government or instrumentality thereof on the consideration of any request for authorization to place, construct, or modify a personal wireless service facility.(V)Temporary waiverThe Commission may temporarily waive the applicability of subclause (I) for not longer than a single 30-day period for any complete request upon a demonstration by a State or local government or instrumentality thereof that the waiver would be consistent with the public interest, convenience, and necessity.(iv)Deemed granted(I)In generalIf a State or local government or instrumentality thereof has neither granted nor denied a complete request within the applicable timeframe under subclause (I) of clause (iii), including any temporary waiver granted under subclause (V) of such clause, the request shall be deemed granted on the date on which the government or instrumentality receives a written notice of the failure from the requesting party.(II)Rule of constructionIn the case of a request that is deemed granted under subclause (I), the placement, construction, or modification requested in the request shall be considered to be authorized, without any further action by the government or instrumentality, beginning on the date on which the request is deemed granted under such subclause.(v)Written decision and recordAny decision by a State or local government or instrumentality thereof to deny a request for authorization to place, construct, or modify a personal wireless service facility shall be—(I)in writing; and(II)supported by substantial evidence contained in a written record.(vi)Environmental effects of radio frequency emissionsNo State or local government or instrumentality thereof may regulate the placement, construction, or modification of personal wireless service facilities on the basis of the environmental effects of radio frequency emissions to the extent that such facilities comply with the Commission’s regulations concerning such emissions.(vii)FeesNotwithstanding any other provision of law, a State or local government or instrumentality thereof may charge a fee to consider a request for authorization to place, construct, or modify a personal wireless service facility, or a fee for use of a right-of-way or a facility in a right-of-way owned or managed by the government or instrumentality for the placement, construction, or modification of a personal wireless service facility, if the fee is—(I)competitively neutral, technology neutral, and nondiscriminatory;(II)publicly disclosed;(III)calculated—(aa)based on actual and direct costs, such as costs for—(AA)review and processing of requests; and(BB)repairs and replacement of components and materials resulting from and affected by the installation or improvement of personal wireless service facilities, or repairs and replacement of equipment that facilitates the installation or improvement of such facilities; and(bb)using, for purposes of item (aa), only costs that are objectively reasonable; and(IV)described to a requesting party in a manner that distinguishes between—(aa)nonrecurring fees and recurring fees; and(bb)the use of facilities on which personal wireless service facilities are already located and those on which there are no personal wireless service facilities as of the date on which the complete request is received by the government or instrumentality.(C)Rule of constructionExcept as provided in subparagraph (B)(iv), nothing in this paragraph shall be construed to prevent any State or local government or instrumentality thereof from imposing any additional limitation or requirement relating to consideration by the government or instrumentality of a request for authorization to place, construct, or modify a personal wireless service facility.(D)ApplicabilityThis paragraph shall apply to any request to a State or local government or instrumentality thereof for authorization to place, construct, or modify any personal wireless service facility, including a request for authorization to place, construct, or modify a personal wireless service facility on an eligible support structure.(E)Judicial and administrative review(i)Judicial reviewAny person adversely affected by any final action or failure to act by a State or local government or any instrumentality thereof that is inconsistent with this paragraph may, within 30 days after the action or failure to act, commence an action in any court of competent jurisdiction, which shall hear and decide the action on an expedited basis.(ii)Administrative reviewAny person adversely affected by an act or failure to act by a State or local government or any instrumentality thereof that is inconsistent with subparagraph (B)(vi) may petition the Commission for relief.(F)When request considered complete; received(i)In generalFor purposes of this paragraph, a request to a State or local government or instrumentality thereof shall be considered—(I)complete if—(aa)the requesting party makes the request by submitting to the government or instrumentality the form required to be used for making the request;(bb)the form submitted contains all of the information specified by the form as being required to be included in the form; and(cc)the requesting party has not received a written notice from the government or instrumentality within 10 business days after the date on which the request is received by the government or instrumentality—(AA)stating that the form does not contain all of the information required to be included in the form; and(BB)identifying the information required to be included in the form that was not included; and (II)received by the government or instrumentality—(aa)in the case of a request submitted electronically, on the date on which the form required to be used for making the request is transmitted; (bb)in the case of a request submitted in person, on the date on which the form required to be used for making the request is delivered to the individual or at the location specified in the form for in-person submission; and(cc)in the case of a request submitted in any other manner, on the date determined under regulations promulgated by the Commission for the manner in which the request is submitted.(ii)Treatment of multiple formsIf a State or local government or instrumentality thereof requires the use of multiple forms for making a request, such forms shall be treated as a single form for purposes of clause (i).(G)DefinitionsIn this paragraph:(i)AntennaThe term antenna means an apparatus designed for the purpose of emitting radiofrequency radiation, to be operated or operating from a fixed location for the transmission of writing, signs, signals, data, images, pictures, and sounds of all kinds.(ii)Communications networkThe term communications network means a network used to provide a communications service.(iii)Communications serviceThe term communications service means—(I)cable service, as defined in section 602;(II)information service;(III)telecommunications service; and(IV)personal wireless service.(iv)Eligible support structureThe term eligible support structure means a tower, base station, or other structure that supports a personal wireless service facility at the time when a complete request to a State or local government or instrumentality thereof for authorization to place, construct, or modify a personal wireless service facility on the structure is received by the government or instrumentality.(v)Generally applicable codeThe term generally applicable code means a uniform building, fire, electrical, plumbing, or mechanical code adopted by a national code organization, or a local amendment to such a code, to the extent not inconsistent with this Act.(vi)Network interface deviceThe term network interface device means a telecommunications demarcation device and cross-connect point that—(I)is adjacent or proximate to—(aa)a small personal wireless service facility; or(bb)a structure supporting a small personal wireless service facility; and(II)demarcates the boundary with any wireline backhaul facility.(vii)Personal wireless serviceThe term personal wireless service means—(I)commercial mobile service;(II)commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401));(III)unlicensed wireless service; and(IV)common carrier wireless exchange access service.(viii)Personal wireless service facilityThe term personal wireless service facility means a facility for the provision of personal wireless service.(ix)Small personal wireless service facilityThe term small personal wireless service facility—(I)means a personal wireless service facility in which each antenna is not more than 3 cubic feet in volume; and(II)does not include a wireline backhaul facility.(x)Unlicensed wireless serviceThe term unlicensed wireless service—(I)means the offering of telecommunications service using a duly authorized device that does not require an individual license; and(II)does not include the provision of direct-to-home satellite service, as defined in section 303(v).(xi)Wireline backhaul facilityThe term wireline backhaul facility means an above-ground or underground wireline facility used to transport communications service or other electronic communications from a small personal wireless service facility or the adjacent network interface device of such facility to a communications network..